Citation Nr: 1820680	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-20 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right ankle disability.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from February 2003 to August 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2017, the Board remanded the issue of entitlement to a rating in excess of 10 percent for a right ankle disability for additional development.

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims ("Court") held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, in a September 2016 correspondence regarding his motion for advancement on the docket, the Veteran indicated that he was currently unable to work as he was permanently disabled.  As a result, the Board finds that a TDIU claim has been raised by the record and the issue is added to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDINGS OF FACT

1.  The Veteran's right ankle disability is manifested by pain and no more than a moderate amount of limitation of motion.

2.  The Veteran's service-connected disabilities are not shown by the competent medical evidence of record to result in an inability to obtain or maintain substantially gainful employment so as to warrant consideration of a TDIU on an extraschedular basis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right ankle disability have not been met.  See 38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5024-5271 (2017). 

2.  The criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO provided notice to the Veteran in the November 2011 VA Form 21-526EZ.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

I.  Increased Ratings

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his right ankle disability.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The Veteran filed a claim for an increased rating for his service-connected right ankle disability which was received by VA in November 2011.

The Veteran is currently assigned a 10 percent disability rating for his right ankle disability under Diagnostic Codes 5024-5271, regarding tenosynovitis rated as limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5271 (2017). 

Specifically, the rating schedule for the musculoskeletal system and Diagnostic Codes 5024 indicates that tenosynovitis will be rated on limitation of motion of affected parts, as degenerative arthritis.  Id., Diagnostic Code 5024. 

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id. When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion; the limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  Id., Diagnostic Code 5003. 

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between zero degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  Id.

Limitation of motion of the ankle is rated under Diagnostic Codes 5270 and 5271.  Normal ranges of motion of the ankle are dorsiflexion from zero degrees to 20 degrees, and plantar flexion from zero degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The terms "moderate" and "marked" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence. 38 C.F.R. § 4.6 (2017). 

Factual Background and Analysis

The Veteran underwent a VA examination in August 2012.  The examiner noted that the Veteran had residuals of a right Achilles tear as well as right Achilles tendonitis.  The Veteran reported pressure like posterior pain of the right ankle which increased during walking after about 5 minutes.  He reported flare-ups as squat downs increased his right posterior ankle pain.  Right ankle plantar flexion was from 0 to 35 degrees with evidence of painful motion beginning at 35 degrees.  Right ankle dorsiflexion was from 0 to 15 degrees with evidence of painful motion beginning at 15 degrees.  Left ankle plantar flexion was from 0 to 45 degrees or greater and left ankle dorsiflexion was from 0 to 20 degrees or greater.  The Veteran was able to perform repetitive-use testing and plantar flexion of the right ankle was from 0 to 35 degrees after 3 repetitions.  The examiner noted that the Veteran did not have additional limitation in range of motion after 3 repetitions.  The Veteran had functional loss and/or impairment of the right ankle as there was pain on movement.  There was pain to palpation of the right ankle.  Muscle strength testing was normal and there was no joint instability and no ankylosis.  The Veteran did have widening of the distal right Achilles tendon as compared to the left Achilles tendon as well as atrophy of the right gastrocnemius as the right side had a girth of 32cm and the left side had a girth of 35cm.  The Veteran did not use any assistive devices and the examiner determined that the Veteran's right ankle disability did not impact his ability to work.  The examiner noted that the Veteran had a very mild right limp.  

In an April 2013 correspondence, a private physician noted that the Veteran presented with right ankle pain, instability and recurrent episodes of stiffness.  Even though the Veteran did physical therapy, there was mild right leg atrophy when compared to the left leg.  The physician also noted that the Veteran had worsening back pain and was no longer able to tolerate prolonged sitting or standing.  His disabilities had caused restriction of his daily activities and he was no longer able to tolerate strong physical activity.  He had problems realizing his daily duties at home or at his job.  The physician also noted that because of his right ankle disability, the Veteran was unable to pass his physical test and be promoted.  

The Veteran underwent a VA examination in March 2014.  The examiner noted that the Veteran had residuals of a right Achilles tear as well as right Achilles tendonitis.  The Veteran presented with reports of constant right heel pressure pain which got worse when he slept.  The Veteran did not report flare-ups that impacted the function of his ankle.  On examination, both right and left ankle plantar flexion was from 0 to 45 degrees or greater with no objective evidence of painful motion.  Both right and left dorsiflexion was from 0 to 20 degrees or greater with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing and there was no additional loss of range of motion after 3 repetitions.  The Veteran also did not have any functional loss or use of the right ankle.  There was no localized tenderness or pain on palpation.  Muscle strength testing was normal and there was no joint instability.  There was no ankylosis and the Veteran did not use assistive devices.  The examiner found that the Veteran's right ankle disability did not impact his ability to work.

Per the February 2017 remand instructions, the Veteran underwent a VA examination in March 2017.  The examiner noted that the Veteran had residuals of a right Achilles tear as well as right Achilles tendonitis.  The Veteran reported that he continued to have pain in his right ankle which was intermittent and produced a pressure sensation.  Increased pain was precipitated when walking, climbing, driving or standing for long periods of time.  His medications alleviated this condition.  The Veteran reported flare-ups of his ankle disability as he was unable to walk or drive when having flare-ups.  The Veteran did not report having any functional loss or functional impairment of the joint regardless of repetitive use.  Dorsiflexion of the right ankle was from 0 to 20 degrees and plantar flexion was from 0 to 30 degrees.  The range of motion itself did not contribute to a functional loss.  Pain was noted on the examination of the right ankle but it did not result in functional loss.  Dorsiflexion of the left ankle was from 0 to 20 degrees and plantar flexion was from 0 to 45 degrees.  There was no pain noted on the examination of the left ankle.  For both ankles, there was no evidence of pain with weight bearing, no objective evidence of crepitus and no evidence of localized tenderness.  The Veteran was able to perform repetitive use testing and there was no additional loss of range of motion after 3 repetitions.  The examiner was unable to say without resorting to mere speculation whether pain, weakness, fatigability or incoordination significantly limited his functional ability with repeated use over a period of time or during a flare-up.  The examiner noted that all musculoskeletal disorders present in an individual could potentially cause functional limitations during repetitive use over a period of time.  However, to describe a functional limitation in terms of severity or terms such as significant versus nonsignificant based on a possible event would be mere speculation.  The examiner also noted that the Veteran was not examined during a flare-up.  An additional contributing factor of the Veteran's right ankle disability was pain.  Muscle strength testing was normal and there was no reduction in muscle strength.  There was no ankylosis or joint instability.  The Veteran did not use any assistive devices.  The examiner indicated that the Veteran's right ankle disability impacted his ability to perform any type of occupational task as the Veteran reported that he was unable to stand for longer periods of time.  

In a July 2017 addendum opinion, the March 2017 VA examiner again noted that The examiner noted that all musculoskeletal disorders present in an individual could potentially cause functional limitations during repetitive use over a period of time and that to describe a functional limitation in terms of severity or terms such as significant versus nonsignificant based on a possible event would be mere speculation.  

However, in a November 2017 addendum opinion, the March 2017 VA examiner indicated that the Veteran's ankle disability was moderate.  The examiner noted that the Veteran did not have ankylosis of the ankle and that the Veteran did not refer pain during passive movements of his right ankle.

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's service-connected right ankle disability.

As noted above, a rating in excess of 10 percent under Diagnostic Code 5271 is warranted when marked limitation of motion of the ankle is demonstrated.  However, the Board finds that based on the evidence of record, the medical evidence of record does not demonstrate that the right ankle disability is more than a moderate ankle disability.

Notably, the August 2012 VA examination report recorded the Veteran's right ankle dorsiflexion as 0 to 15 degrees and right ankle plantar flexion was from 0 to 35 degrees.  On VA examination in March 2014, right ankle dorsiflexion was 0 to 20 degrees and right ankle plantar flexion was from 0 to 45 degrees.  Finally, on VA examination in March, right ankle dorsiflexion was 0 to 20 degrees and right ankle plantar flexion was from 0 to 30 degrees.  

In this regard, considering pain on range of motion, dorsiflexion of the right ankle only shows no more than a decrease of 15 degrees, and plantar flexion shows no more than a decrease of 5 degrees.  As noted above, in order to receive a 20 percent rating under Diagnostic Code 5271, the Veteran must demonstrate marked limitation of motion of the right ankle.  The Board finds these ranges of motions do not result in "marked" limitation of motion required for a rating in excess of 10 percent.  

Notably, while the August 2012 VA examination and April 2013 private physician noted mild atrophy on the right side, marked limitation of motion was not demonstrated.  Significantly, the March 2017 VA examiner in a November 2017 addendum opinion specifically indicated that the Veteran's ankle disability was moderate as the examiner noted that the Veteran did not have ankylosis of the ankle and the Veteran did not refer pain during passive movements of his right ankle.

Therefore, an evaluation in excess of 10 percent under Diagnostic Code 5271 is not warranted.

The Board has also considered whether higher evaluations are available under other provisions of the code.  The Veteran, however, is not shown to have ankylosis of the ankle to warrant an evaluation under Diagnostic Code 5270.  See 38 C.F.R. § 4.71a.  There is also no evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy to warrant ratings under Diagnostic Codes 5272-5274.  Id.  

Accordingly, the Board finds that the current 10 percent evaluation for a right ankle disability is appropriate and that the degree of impairment resulting from the service-connected right ankle disability in this case does not more nearly approximate the next higher rating.

The Board again notes that the assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

Notably, the March 2017 VA examiner performed the required testing and made the relevant inquiries to determine how pain impacts the Veteran.  At the August 2012, March 2014 and March 2017 VA examinations, the Veteran was also asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiners,  to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  

The reports do not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  

Notably, when asked about functional impairment and loss at the VA examinations, the Veteran reported having pain with movement and difficulty with walking, climbing, driving or standing for long periods of time.

While the VA examiners did not provide range of motion estimates in degrees regarding flare-ups or after repetitive use over time, such is understandable as the examiners explained that an estimate could not be provided and would be speculative as the examination was not performed during a flare-up or after repetitive use over time.  The Board finds these explanations adequate for why the examiner could not offer range of motion estimates.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent some indication of such by the examiners or report of such by the Veteran, neither of which is present in this case.  Additionally, in a November 2017 addendum opinion, the March 2017 VA examiner specifically indicated that the Veteran's ankle disability was moderate as the examiner noted that the Veteran did not refer pain during passive movements of his right ankle.

The Board also notes that the March 2017 VA examiner indicated that the Veteran reported flare-ups, the Veteran however did not report having any functional loss or functional impairment, including, but not limited to repeated use over time.  

In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and he has not identified that he has loss of motion to the degree required for a higher rating.  The Board again acknowledges that the Veteran has pain and less movement than normal.  This is well documented in the lay and medical evidence.  Furthermore, the Board again accepts that he has functional impairment, pain and limited motion as demonstrated at the August 2012, March 2014 and March 2017 VA examinations.  See DeLuca, supra.  The Board further finds that the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for an evaluation in excess of 10 percent.
Therefore, even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board does not find that the Veteran's functional losses equate to the criteria required for a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca. 

Accordingly, as the preponderance of the evidence is against the claim for a rating in excess of 10 percent for service-connected right ankle disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







II.  TDIU

Laws and Regulations

A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2017).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Currently, the Veteran is service connected for a right ankle disability at a 10 percent disability rating.  Accordingly, his combined disability rating is 10 percent which does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

However, even if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b) (2017).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b) (1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1), as discussed above, is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96. 

Additionally, the Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claims. 

On review of the record, the Board finds that the Veteran was not unemployable by reason of his service-connected disability and that referral to the Director, Compensation and Pension Services, for extra-schedular consideration is thus not warranted.  

The record demonstrates that the Veteran's right ankle disability impacts his ability to perform occupational tasks.  Notably, the March 2017 VA examiner indicated that the Veteran reported that he was unable to stand for longer periods of time while the April 2013 correspondence from a private physician noted that the Veteran's disabilities had caused restriction of his daily activities, he was no longer able to tolerate strong physical activity and he had problems realizing his daily duties at home or at his job. 

While the Board is sympathetic for the restrictions that encompassed his service-connected right ankle disability, the evidence clearly demonstrates that the Veteran's service-connected disability did not preclude all forms of employment.  Specifically, multiple VA examiners in August 2012 and March 2014 have indicated that the Veteran's disability did not impact the Veteran's ability to work.  Additionally, while the April 2013 private physician indicated that the Veteran had problems realizing his daily duties at home or at his job as a result of his disabilities, this opinion also accounted for the Veteran's non-service low back disability in addition to his service-connected right ankle disability.

Additionally, the medical evidence does not contain an opinion that the Veteran's service-connected disability precludes him from obtaining or engaging in substantially gainful employment and the Veteran has not presented or identified any such existing medical evidence or opinion.  

The statements of the Veteran as to his employability as a result of his service connected disability have been considered and they are found to be competent, credible and probative as to the symptoms experienced and observed.  However, they are outweighed by the evidence of record.

Here, the central inquiry is whether the Veteran's service-connected disability, alone, is of sufficient severity to preclude him from obtaining and maintaining all forms of substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Board concludes that the most probative evidence of record weighs heavily against finding that the Veteran's service-connected disability precludes him from obtaining or engaging in substantially gainful employment.

Accordingly, the Board finds that the preponderance of the evidence is against granting a TDIU and that referral for consideration of entitlement to TDIU on an extraschedular basis is not required. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for a right ankle disability is denied.

Entitlement to TDIU is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


